OPINION — AG — ** POLICE OFFICERS — CARRYING HAND GUNS ** A POLICE OFFICER COMMISSIONED BY A MUNICIPALITY IS EXEMPT FROM STATUTES PROHIBITING THE CARRYING OF FIREARMS WHEN HE IS ACTING WITHIN THE SCOPE OR COURSE OF HIS OFFICIAL DUTIES OR WHEN ACTING IN THE LINE OF OR PERFORMANCE OF DUTY. FURTHER, A POLICE OFFICER COMMISSIONED BY A MUNICIPALITY IS EXEMPT FROM STATUTES PROHIBITING THE CARRYING OF FIREARMS WHEN EN ROUTE TO OR RETURNING FROM THE PLACE OF HIS PERFORMANCE, OR WHEN HE IS OUTSIDE THEREOF EXERCISING SOME OFFICIAL DUTY AUTHORIZED BY LAW. (WEAPONS, CARRYING, PURSUIT, AUTHORITY, JURISDICTION, DEFINITION) CITE: 21 O.S. 1272 [21-1272], 21 O.S. 1289.8 [21-1289.8] [21-1289.8], 21 O.S. 1289.17 [21-1289.17], 21 O.S. 99 [21-99], 22 O.S. 225 [22-225] (MICHAEL JACKSON)